Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00553-CV

                          IN THE INTEREST OF A.Z.F., a Child

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-08725
                       Honorable David A. Canales, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
affirmed. Costs are assessed against appellant.

       SIGNED April 6, 2022.


                                               _____________________________
                                               Lori I. Valenzuela, Justice